DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,7-10, 12, 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites a security device, comprising: a first input/output (I/O) module, being configured to detect an identification within a detection coverage; a processing unit, being electrically coupled to the first I/O module, and being configured to: determine that the identification is registered with the security device; set the security device as an unalarmed mode when the identification is enabled within the detection coverage of the first I/O module; and set the security device as an alarmed mode when the identification is disabled within the detection coverage of the first I/O module; wherein the first I/O module is further configured to detect the identification at a position within the detection coverage at a predetermined time, and the processing unit is further configured to: transmit a notifying signal to a speaker based on that the identification is at the position at the predetermined time when the identification is enabled so that the speaker is capable of playing sound based on the notifying signal.
Claim7 recites a security device, comprising: a first input/output (I/O) module, being configured to detect an identification within a detection coverage; a processing unit, being  determine that the identification is registered with the security device; set the security device as an unalarmed mode when the identification is enabled within the detection coverage of the first I/O module; and set the security device as an alarmed mode when the identification is disabled within the detection coverage of the first I/O module; wherein the first I/O module is further configured to receive a sensing signal from a motion sensor disposed at a position![;11. and wherein the processing unit is further configured to: transmit a notifying signal to a speaker based on receiving the sensing signal at the predetermined time when the identification is enabled so that the speaker is capable of playing sound based on the notifying signal.
Claim8 recites a security device, comprising: a first input/output (I/O) module, being configured to detect an identification within a detection coverage; a processing unit, being electrically coupled to the first I/O module, and being configured to: determine that the identification is registered with the security device; set the security device as an unalarmed mode when the identification is enabled within the detection coverage of the first I/O module; and set the security device as an alarmed mode when the identification is disabled within the detection coverage of the first I/O module; wherein the first I/O module is further configured to communicate with a camera module;  and the processing unit is further configured to: transmit a control signal to the camera module by the first I/O module to activate a physical mask of the camera module when the identification is enabled within the detection coverage of the first I/O module.

determine that the identification is registered with the security device: set the security device as an unalarmed mode when the identification is enabled within the detection coverage of the first I/O module: and set the security device as an alarmed mode when the identification is disabled within the detection coverage of the first I/O module: a second I/O module, being configured to communicate with a camera module via a server; wherein the processing unit is further configured to: transmit a control signal to the camera module by the second I/O module through the server to activate a physical mask of the camera module when the identification is enabled within the detection coverage of the first I/O module.
Claim10 recites a security device, comprising: a first input/output (I/O) module, being configured to detect an identification within a detection coverage; a processing unit, being electrically coupled to the first I/O module, and being configured to: determine that the identification is registered with the security device; set the security device as an unalarmed mode when the identification is enabled within the detection coverage of the first I/O module; and set the security device as an alarmed mode when the identification is disabled within the detection coverage of the first I/O module; a second I/O module, being configured to communicate with a server; wherein the processing unit is further configured to: transmit a control signal, which is used for activating a first physical mask of a first camera module, to the server by the second I/O module so that the server activates at least one second physical of at least one second camera.
Claim12 recites a security system, comprising: a detection module, being configured to detect an identification within a detection coverage; a security device, comprising: a first input/output (I/O) module, being configured to communicate with the detection module; a processing unit, being electrically coupled to the first I/O module, and being configured to: determine that the identification received from the detection module is registered with the security device; set the security device as an unalarmed mode when the identification is enabled within the detection coverage of the detection module; and set the security device as an alarmed mode when the identification is disabled within the detection coverage of the detection module; wherein the detection module is further configured to detect the identification at a position within the detection coverage at a predetermined time; wherein the processing unit is further configured to: transmit a notifying signal to a speaker based on that the identification is at the position at the predetermined time when the identification is enabled so that the speaker is capable of playing sound based on the notifying signal.
Claim18 recites a security system, comprising: a detection module, being configured to detect an identification within a detection coverage; a security device, comprising: a first input/output (I/O) module, being configured to communicate with the detection module; a processing unit, being electrically coupled to the first I/O module, and being configured to;
 determine that the identification received from the detection module is registered with the security device; set the security device as an unalarmed mode when the identification is enabled within the detection coverage of the detection module; and set the security device as an alarmed mode when the identification is disabled within the detection coverage of the detection module; a motion sensor disposed at a position within the detection coverage, communicating with the security device via the first I/O module, and being configured to transmit a sensing signal to the security device while sensing motion; wherein the processing unit is further configured to: transmit a notifying signal to a speaker based on receiving the sensing signal at a predetermined time when the identification is enabled so that the speaker is capable of playing sound based on the notifying signal.
Claim19 recites a security system, comprising: a detection module, being configured to detect an identification within a detection coverage; a security device, comprising: a first input/output (I/O) module, being configured to communicate with the detection module; a processing unit, being electrically coupled to the first I/O module, and being configured to; determine that the identification received from the detection module is registered with the security device; set the security device as an unalarmed mode when the identification is enabled within the detection coverage of the detection module; and set the security device as an alarmed mode when the identification is disabled within the detection coverage of the detection module; a camera module, communicating with the security device via the first I/O module, and comprising: a camera device with a lens; and a physical mask for blocking the lens while being activated; wherein the processing unit is further configured to: transmit a control signal to the camera module by the first I/O module to activate the physical mask of the camera module when the identification is enabled within the detection coverage of the detection module.
Claim20 recites a  security system, comprising: a server, being connected with a first camera module; wherein the security device further comprises: a detection module, being configured to detect an identification within a detection coverage; a security device, comprising: a first input/output (I/O) module, being configured to communicate with the detection module; a second I/O module, being configured to communicate with the server; a processing unit, being electrically coupled to the first I/O module, and being configured to: determine that the identification received from the detection module is registered with the security device; set the security device as an unalarmed mode when the identification is enabled within the detection coverage of the detection module; and set the security device as an alarmed mode when the identification is disabled within the detection coverage of the detection module; wherein the processing unit is further configured to: transmit a control signal to the server by the second I/O module for activating a first physical mask of the first camera module when the identification is enabled within the detection coverage of the detection module; wherein the server is further configured to: activate the first physical mask of the first camera module based on the control signal.
The closest prior art Baxter US 2016/0241815, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484